Citation Nr: 0418957	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

The veteran is seeking entitlement to an evaluation in excess 
of 30 percent for service-connected PTSD.  A review of the 
record reflects that the veteran was afforded a VA 
examination in September 2002 and that medical records from 
the VA Medical Center in Huntington, West Virginia, have been 
associated with the claims folder.  However, the medical 
records note that the veteran was also receiving counseling 
at the Vet Center in Huntington.  Additionally, at his March 
2004 hearing before a Member of the Board, the veteran's 
representative noted that counseling records from the Vet 
Center in Huntington had not been obtained.  Because these 
records pertain to counseling for PTSD and depression, they 
are pertinent to this claim and must be associated with the 
claims folder before the Board can render a final 
determination on this matter.  



Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent is fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
since 2002.  After securing the necessary 
releases, the RO should obtain these 
records as well as any counseling records 
at the Vet Center in Huntington, West 
Virginia.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should give consideration to 
whether a current VA examination is 
necessary.  Once all necessary development 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




